DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/02/2021, 8/04/2021, 11/15/2021, 11/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spero (US 2012/0206050), hereinafter Spero, in view of Cho et al., (US 2019/0075634), hereinafter Cho.

Regarding claim 1 Spero discloses a system for a connected light fixture comprising: a wireless baffle module (Fig. 4, at 66) comprising: a baffle (Fig. 12, at 192; paragraph 0077 “baffle”) configured to couple to a housing (Fig. 4, at 51) of a light fixture (Fig. 4, at 50), wherein the baffle comprises a concave exterior surface (Fig. 12, at 198) configured to focus light generated by the light fixture, and a convex interior surface opposite the concave exterior surface (Figs. 3, 4, and 12 show  concave / concave structures beneath the lights; see also paragraph 0167); a wireless printed circuit board assembly (paragraph 0103 “PCB”) coupled to the baffle; and an antenna (e.g., Fig. 12, at 203) electrically coupled to the wireless printed circuit board assembly. 
Spero does not explicitly disclose wherein the wireless printed circuit board is configured to be electrically connected to electronics of the light fixture in order to send control signals based on wireless signals received by the antenna.
Cho discloses wherein the wireless printed circuit board (Fig. 2, at 112; paragraph 0045) is configured to be electrically connected to electronics (e.g., Fig. 2, at 120; paragraph 0045) of the light fixture in order to send control signals (paragraph 0045 “control signals”) based on wireless signals received by the antenna (Fig. 2, at 126; paragraph 0045).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless circuity for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).



    PNG
    media_image1.png
    1230
    693
    media_image1.png
    Greyscale


 	Regarding claim 2 Spero does not explicitly disclose the system of claim 1, wherein the baffle is comprised of plastic, and wherein the wireless printed circuit board assembly is coupled to the convex interior surface of the baffle and is configured to be positioned within the housing of the light fixture.
	Cho discloses wherein the baffle is comprised of plastic (paragraph 0041), and wherein the wireless printed circuit board assembly is coupled to the convex interior surface of the baffle (paragraph 0041) and is configured to be positioned within the housing of the light fixture (paragraph 0041).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless circuity for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).

 	Regarding claim 13 Spero does not explicitly disclose the system of claim 1, further comprising: the housing of the light fixture; and a light engine coupled within the housing, and configured to emit the light focused by the baffle; wherein the wireless printed circuit board assembly is electrically coupled to the light engine.
	Cho discloses further comprising: the housing (Fig. 2, at 102) of the light fixture; and a light engine (Fig. 2, at 104) coupled within the housing, and configured to emit the light focused by the baffle (paragraph 0041); wherein the wireless printed circuit board assembly is electrically coupled to the light engine (paragraph 0041).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless circuity for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).

 	Regarding claim 15 Spero disclose the system of claim 13, a convex interior surface (Figs. 3, 4, and 12 all show a convex interior surface). 
Spero does not explicitly disclose the system of claim 13, wherein the baffle comprises a trim portion including a surface extending radially outward from the interior surface, wherein the trim portion is comprised of metal, wherein the baffle is coupled to the housing with the trim portion extending radially outward from the housing, and wherein the antenna is integrally formed on the trim portion.
	Cho discloses wherein the baffle comprises a trim portion including a surface extending radially outward from the interior surface (paragraphs 0041 and 0043), wherein the trim portion is comprised of metal (paragraph 0041 “made from metal”), wherein the baffle is coupled to the housing with the trim portion extending radially outward from the housing (e.g., Fig. 1, at 102 and 108; paragraphs 0041 and 0043), and wherein the antenna is integrally formed on the trim portion (Fig. 1, at 126; paragraph 0045).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding baffles for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).

Regarding claim 16 Spero does not disclose a method of assembling the system of claim 13, the method comprising: electrically coupling the wireless printed circuit board assembly to the light engine, and coupling the baffle to the housing, with the wireless printed circuit board assembly electrically coupled to the light engine.
Cho discloses the method comprising: electrically coupling the wireless printed circuit board assembly to the light engine (paragraphs 0041-0045), and coupling the baffle to the housing (paragraph 0041), with the wireless printed circuit board assembly electrically coupled to the light engine (e.g., paragraphs 0041-0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless PCBs for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).

 	Regarding claim 17 Spero discloses a connected light fixture (Fig. 4, at 66), comprising: a housing (Fig. 4, at 51) comprising an upper compartment (Fig. 4, at 64) and a lower compartment (e.g., Fig. 4, at 66); a light engine (Fig. 4, at 50) positioned within the lower compartment, wherein the light engine is configured to emit light; a wireless printed circuit board assembly (paragraph 0103 “PCB”); an antenna (Fig. 12, at 203) electrically coupled to the wireless printed circuit board assembly.  Spero discloses using a concave shape (e.g., Fig. 12, at 198).
	Spero does not disclose wherein the wireless printed circuit board is configured to be electrically connected to the light engine in order to send control signals based on wireless signals received by the antenna; and a wireless module comprising: the wireless printed circuit board assembly; and a structural component to which the wireless printed circuit board assembly is coupled, wherein the structural component comprises one of: a baffle coupled to the lower compartment, wherein the baffle comprises a concave exterior surface configured to focus the light emitted from the light engine; or the upper compartment, wherein the wireless module is coupled to the lower compartment.
	Cho discloses wherein the wireless printed circuit board is configured to be electrically connected to the light engine (paragraph 0045) in order to send control signals based on wireless signals received by the antenna (paragraph 0045 “control signals”); and a wireless module comprising: the wireless printed circuit board assembly (paragraph 0045); and a structural component (paragraph 0045) to which the wireless printed circuit board assembly is coupled, wherein the structural component comprises one of: a baffle (paragraphs 0041-0045) coupled to the lower compartment, wherein the baffle comprises a concave exterior surface (paragraph 0043 in view of Spero’s teachings) configured to focus the light emitted from the light engine; or the upper compartment, wherein the wireless module is coupled to the lower compartment (e.g., Fig. 1, at 102 and 108).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless PCBs for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).

Regarding claim 18 Spero does not disclose the connected light fixture of claim 17, wherein the wireless module comprises the baffle, and wherein the antenna is coupled to or integrally formed on the baffle.
Cho discloses wherein the wireless module comprises the baffle (paragraphs 0041-0045), and wherein the antenna is coupled to or integrally formed on the baffle (paragraph 0045).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless PCBs for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).

Regarding claim 19 Spero does not disclose the connected light fixture of claim 17, wherein the wireless module comprises the upper compartment.
Cho discloses wherein the wireless module comprises the upper compartment (e.g., paragraph 0043).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless modules for light fixtures in order to simplify the integration of components such as wireless devices with light fixtures (Cho, paragraph 0003).

 	Regarding claim 20 Spero further discloses the connected light fixture of claim 19, wherein the antenna is coupled to or integrally formed on the upper compartment (Fig. 12, at 203).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spero in view of Cho as applied to claim 2 above, and further in view of Alexander (US 2016/0135271), hereinafter Alexander.

Regarding claim 5 Spero as modified does not disclose the system of claim 2, wherein the antenna is a trace antenna formed on the printed circuit board assembly.
Alexander discloses wherein the antenna is a trace antenna formed on the printed circuit board assembly (e.g., Fig. 6, at 100 and 150).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light fixture disclosed by Spero in accordance with the teaching of Cho regarding wireless circuity for light fixtures and in further accordance with the teachings of Alexander regarding trace antennas used in wireless light fixtures in order to provide a lighting control module that can aid providers in enabling wireless communication between provider lighting products and user devices (Alexander, paragraph 0017).

Official Notice:  The Examiner also takes Official Notice regarding two issues:  1) the use of metal or plastic housings and metal or plastic baffles is common knowledge in the art and capable of instant and unquestionable demonstration as being well-known and 2) the use of convex and concave shapes with lighting fixtures is also common knowledge in the art and capable of instant and unquestionable demonstration as being well-known.  The Examiner takes Official Notice in addition to the references provided in this rejection.

Allowable Subject Matter
Claims 3-4, 6-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of wherein the antenna is coupled to the convex interior surface of the baffle and connected to the wireless printed circuit board assembly with coax cable, and wherein the antenna is configured to be positioned within the housing of the light fixture.  
 	Spero and Cho are both cited as teaching some elements of the claimed invention including a wireless baffle module comprising a baffle configured to couple to a housing of a light fixture, a wireless printed circuit board assembly and an antenna electrically coupled to the wireless printed circuit board assembly.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 6, patentability exists, at least in part, with the claimed features of a second wireless printed circuit board assembly coupled to the convex interior surface of the baffle; and a second antenna electrically coupled to the wireless printed circuit board assembly, and coupled to the convex interior surface of the baffle and configured to be positioned within the housing of the light fixture, wherein the wireless printed circuit board assembly is configured to operate with a first wireless protocol, and the second printed circuit board assembly is configured to operate with a second wireless protocol, different than the first wireless protocol.
 	Spero and Cho are both cited as teaching some elements of the claimed invention including a wireless baffle module comprising a baffle configured to couple to a housing of a light fixture, a wireless printed circuit board assembly and an antenna electrically coupled to the wireless printed circuit board assembly.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of wherein the baffle is comprised of metal, and wherein the wireless printed circuit board assembly is coupled to the convex interior surface of the baffle and is configured to be positioned within the housing of the light fixture.
 	Spero and Cho are both cited as teaching some elements of the claimed invention including a wireless baffle module comprising a baffle configured to couple to a housing of a light fixture, a wireless printed circuit board assembly and an antenna electrically coupled to the wireless printed circuit board assembly.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of wherein the baffle is comprised of metal, wherein the antenna is integrally formed on the baffle and connected to the wireless printed circuit board assembly with coax cable, and wherein the coax cable is configured to be positioned within the housing of the light fixture.
 	Spero and Cho are both cited as teaching some elements of the claimed invention including a wireless baffle module comprising a baffle configured to couple to a housing of a light fixture, a wireless printed circuit board assembly and an antenna electrically coupled to the wireless printed circuit board assembly.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 	Regarding dependent claim 13, patentability exists, at least in part, with the claimed features of wherein the baffle comprises a trim portion including a surface extending radially outward from the convex interior surface, wherein the trim portion is comprised of metal, wherein the baffle is coupled to the housing with the trim portion extending radially outward from the housing, and wherein the antenna is integrally formed on the trim portion.
 	Spero and Cho are both cited as teaching some elements of the claimed invention including a wireless baffle module comprising a baffle configured to couple to a housing of a light fixture, a wireless printed circuit board assembly and an antenna electrically coupled to the wireless printed circuit board assembly.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845